Citation Nr: 1007544	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  01-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of left tympanic membrane perforation, to include 
painful scarring.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active military service from January 1997 to 
January 2000.  He was born in 1973.

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, NY.  In April 2000, jurisdiction over the Veteran's 
claims file was transferred to the RO in Philadelphia, PA. 

In November 2001, the Veteran testified at a Travel Board 
hearing at the VARO before the undersigned Veterans Law 
Judge.  A transcript is of record, reflecting, among other 
things, clarification of the issues.

Under regulations then in effect, in February 2002, the Board 
endeavored to develop the evidence in the case.  In an April 
2002 decision, the Board granted an initial 10 percent 
evaluation for status post anterior cruciate ligament 
reconstruction of the right knee, which issue id no longer on 
appeal.  

The Board initially endeavored on its own motion to develop 
the evidence associated with the then remaining pending 
appellate claims.  However, regulations with regard to 
development of evidence were changed, and in September 2003, 
the Board remanded the Veteran's claims for service 
connection for left ear hearing loss and a compensable 
evaluation for perforation of the left tympanic membrane to 
the RO for further evidentiary development.

In July 2004, the Board denied the Veteran's claims, then 
described as entitlement to service connection for left ear 
hearing loss and to an initial compensable evaluation for 
perforation of the left tympanic membrane.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2006 order, the Court set aside the Board's July 
2004 decision.  Pursuant to the actions specified in the 
Court Order, the issues were remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein.

The Board again remanded the case in February 2007.  
Subsequently the VARO granted service connection for 
defective hearing in the left ear, which satisfied the 
pending appeal in that regard; that issue is no longer before 
the Board.  The RO continued the rating assigned for the 
tympanic membrane disorder and issued a Supplemental 
Statement of the Case (SSOC).  That issue was returned to the 
Board for final appellate review.

In a decision in October 2007, the Board again denied 
entitlement to an initial compensable evaluation perforation 
of the left tympanic membrane.  

The Veteran again appealed the Board's decision to the Court.  
Pursuant to the actions specified in the Court Order, the 
decision was vacated and remanded for readjudication 
consistent with the directives contained therein.

Although he previously had designated an attorney to 
represent him, the Veteran now represents himself.  


FINDINGS OF FACT

1.  The competent evidence is in approximate balance as to 
whether the Veteran's residuals of a perforated left eardrum 
include associated chronic pain, for which periodic but 
regular ongoing medication is required.

2.  The Veteran is in receipt of separate service connection 
for left ear hearing loss; service connection is not in 
effect for otitis media, dizziness, tinnitus, or headaches.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran's service-
connected perforation of the left tympanic membrane results 
in frequent periods of hospitalization or produces marked 
interference with employment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for an initial rating of 10 percent, and no higher, for 
painful residuals of perforation of the left tympanic 
membrane have been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.7, 4.21, 4.87, 4.118, Diagnostic Codes 
6211-7804 (1999, 2002, 2007, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

In this case, the multiple required procedural safeguards 
have been both discussed and pursued at length in numerous 
other documents including from and by the Veteran, the 
VARO/AMC, the Board, and the Court.  However, to sum up, in 
general, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim, and this correspondence was sent to 
him initially after his claim and on subsequent occasions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Board finds that the RO has satisfied the duty to notify 
and assist under the VCAA.  The contents of the 
correspondence of record complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Further, the Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  As 
such, the purpose behind the notice requirement has been 
satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The Veteran has demonstrated actual knowledge of, and has 
acted on, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Moreover, he has not demonstrated any prejudicial or harmful 
error in VCAA notices provided.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

II.  Legal Criteria, Factual Background, and Analysis

Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
his behalf be discussed in detail.   Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, the substantive evidence relating to 
the issue at hand has been relatively stable throughout, so 
no staging is required.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he is entitled to a compensable 
rating for his service-connected perforated left eardrum, 
currently assigned a noncompensable evaluation under 
Diagnostic Code (DC) 6211, for perforation of the tympanic 
membrane.  That is the sole rating available under that code.  
38 C.F.R. § 4.87. 

Throughout the current appeal, the Veteran has provided 
documents from private physicians, and has been seen by VA on 
numerous occasions.  His left tympanic membrane was described 
on one occasion as "ragged" in appearance but was not open 
or deformed.  At one point, a VA physician suggested a 
"paper patch" procedure for the perforated tympanic 
membrane, but a private physician said he thought the 
procedure would not be successful.  

When he was seen in the VA outpatient clinic in April 2004, 
the record indicated that the Veteran complained of dizziness 
and headaches.  It was noted that he had been scheduled for 
surgery in 2002 and decided against it, but now wanted it.  
The left tympanic membrane had a 50 percent anterior inferior 
central perforation, with no drainage or evidence of 
infection.

According to a VA clinic record dated later in April 2004, a 
computerized tomography (CT) scan of the Veteran did not show 
evidence of temporal bone or other middle ear pathology.  The 
left ear assessment indicated that the canal was patent, with 
about 40 percent anterior perforation not involving the 
annulus.  There was no maxillofacial tenderness over the 
sinuses and no LAD (lymphadenopathy) or masses palpated in 
the neck.  The risks and benefits of surgery were discussed 
with the Veteran, and he elected not to have surgery.

For the most part, the ear examinations since service have 
shown a relatively intact tympanic membrane without openings, 
infection, or other symptoms.  He has said that since the 
perforation occurred, he has had episodes of lightheadedness.

Effective June 10, 1999, just prior to receipt of the 
Veteran's claim in December 1999, VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability and diseases of the 
ear.  See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 
C.F.R. §§ 4.85-4.87 (2009)).  Under both the regulations 
effective prior to June 10, 1999, and the new regulations 
effective on and after that date, Diagnostic Code 6211 has 
provided a maximum zero percent rating (noncompensable) for 
perforation of the tympanic membrane, per se.  38 C.F.R. § 
4.87a (1998) effective prior to June 10, 1999; 38 C.F.R. § 
4.87 (2009) effective on and after June 10, 1999.

Where pertinent provisions of the Rating Schedule have been 
amended during the pendency of the claim and appeal, the 
disability must be evaluated under the old and new rating 
criteria to determine whether a higher evaluation is 
warranted.  VAOPGCPREC 7- 2003 (Nov. 19, 2003).  Even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
the amemdment(s).  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Here, the Board notes there cannot be an assignment of an 
increased schedular rating based on the perforation of the 
left tympanic membrane alone, because a noncompensable rating 
is the highest rating available for that disability under 
both the old and the new versions of DC 6211.  The only way 
compensation might be potentially payable for this claimed 
disability is if there is (are) some identifiable 
manifestation(s) which are not otherwise encompassed under DC 
6211 as such.  One basis for compensation would be based upon 
associated service-connected hearing loss, which is now 
already in effect.  

In this case, it is specifically and persuasively argued that 
the Veteran's left ear pain is separate and distinct from the 
perforation itself, and should be treated, in essence, as 
being comparable to tender scarring.  

With regard to the herein concerned scar, under the criteria 
in effect prior to August 30, 2002, a 10 percent disability 
evaluation is warranted for superficial scars, which are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).  A 10 percent disability 
evaluation is warranted for superficial scars, which are 
poorly nourished, and subject to repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars may be 
evaluated on the basis of any associated limitation of 
function of the body part, if any, which they affect.  38 
C.F.R. § 4.118, DC 7805.  

Herein it is not argued that there is functional impairment 
as such, or that there is instability, cosmetic impairment, 
widespread involvement of surface, or either ulceration or 
poor nourishment.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to DC 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2009).

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  DC 7804 provides a 10 percent 
rating for superficial scars that are painful on examination.  
Note (1) to that code provides that a superficial scar is one 
not associated with underlying soft tissue damage.  DC 7805 
provides that other scars are to be rated on limitation of 
function of affected part. 38 C.F.R. § 4.118.  The Board 
notes that the criteria for rating scars were again revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008) (now codified at 38 C.F.R. § 4.118, DC 7800 to 7805 
(2009)).  

The Veteran has specifically cited in a recent communication 
that his disability is tantamount to impairment of the 
musculoskeletal system, e.g., primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40.  And when evaluating disabilities of the 
musculoskeletal system, section 4.40 allows for consideration 
of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of 
motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the disability is the pain, and there 
is not shown to be separate functional limitation as such, to 
include on motion. 

Thus, the Veteran's service-connected perforation of the left 
tympanic membrane, per se, warrants no more than a 
noncompensable evaluation under DC 6211, whether evaluated 
under the old or the new schedular rating criteria.  

However, we believe the evidence is in relative equipoise as 
to the issue of pain, and, resolving reasonable doubt in the 
Veteran's favor, a 10 percent rating is warranted for 
residuals of his perforated eardrum, to include associated 
chronic pain for which periodic but regular ongoing 
medication is required.  He has recently submitted additional 
VA clinical evidence to show that, as late as March 2009, he 
continued to take regular pain medications for the ear pain 
as a result of the perforation.  He has also provided written 
observations in that regard, which are entirely within his 
prerogatives.  However, it is not shown nor claimed that an 
evaluation in excess of 10 percent would be warranted for 
such pain.

As for extraschedular consideration, on review of the record, 
the Board finds that the evidence does not show, nor does the 
Veteran contend, that he has been hospitalized because of his 
perforated left tympanic membrane at any time since service.  
He has testified that his disability has caused him problems 
at college regarding understanding lectures, but there is no 
other objective evidence of interference with employment due 
to the service-connected disability.  He has not testified as 
to having lost any promotion or pay because of his 
disability, and he did not testify that he ever missed a 
day's work or school due to the left ear disability.  

The Court of Appeals for Veterans Claims has held that, "if 
the criteria reasonably describe the claimant's disability 
evel and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board has concluded that referral of this case 
for extraschedular consideration is not in order. 


ORDER

Entitlement to an initial evaluation of 10 percent for 
residuals of left tympanic membrane perforation, to include 
pain, is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


